Citation Nr: 1824182	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-29 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to May 19, 2016 and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected PTSD, prior to December 19, 2016.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that awarded service connection for PTSD and assigned an initial 30 percent rating, effective October 15, 2010.  

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript is of record. 

In a June 2016 rating decision, the RO increased the evaluation of the service-connected PTSD from 50 percent to 70 percent, effective from May 19, 2016.  However, because this does not represent a full grant of the benefits sought on appeal, the Veteran's claim for a higher initial evaluation for PTSD disability remains pending, as reflected on the title page.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

In a March 2017 rating decision, the RO awarded the Veteran a TDIU due solely to his PTSD, effective December 19, 2016.  The issue of entitlement to a TDIU prior to that date remains on appeal as part and parcel of the claim for an increased rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). The Board therefore has jurisdiction of this issue.  



FINDINGS OF FACT

1.  Resolving reasonable doubt in his favor, from October 15, 2010, to May 18, 2016, the Veteran's PTSD more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  Resolving reasonable doubt in his favor, from October 15, 2010, to December 18, 2016, the Veteran has been unable to obtain or maintain a substantially gainful occupation due solely to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  From October 15, 2010, to May 18, 2016, the criteria for a rating of 70 percent, but not higher, for PTSD are met.  38 U.S.C. §§ 1110, 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  From May 19, 2016, forward, the criteria for a rating in excess of 70 percent for PTSD are not met.  38 U.S.C. §§ 1110, 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2017).

3.  From October 15, 2010, to December 18, 2016, the criteria for a TDIU due solely to service-connected PTSD have been met. 38 U.S.C. §§ 1155 , 5107 (2012); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an initial rating in excess of 50 percent prior to May 19, 2016 and in excess of 70 percent thereafter for PTSD 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2017).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected PTSD is currently evaluated as 50 percent disabling from October 15, 2010 and as 70 percent from May 19, 2016 forward, under 38 C.F.R. § 4.130, Diagnostic Code 9411, according to VA's General Rating Formula for Mental Disorders.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1.  Under the General Rating Formula, as pertinent to the present appeal, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014.  Id.).  The Federal Circuit recently clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2017); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id. 

Evaluating all the evidence of record, the Board finds that the frequency, severity, and duration of the Veteran's reported PTSD symptomatology more closely approximates the criteria for a 70 percent rating from October 15, 2010, to May 18, 2016.  However, the criteria for a 100 percent schedular rating have not been met or more nearly approximated at any time during the entire appellate period.

The Veteran was seen at the Boston Veteran Center and Brocton VAMC for symptoms related to PTSD.  He stated that his reasons for going to the Brockton Veteran Center were to get help for his feelings of isolation and understand why he wasn't able to have a relationship.  See August 2011 Psychiatry Outpatient Note.  His symptoms included trouble focusing, sleeping, anxiety, depressed mood, avoidance behaviors, hypervigilance, intrusive thoughts, and relationship issues.  See March 2011 Medical Certificate; April 2011 Psychology Consultation.  

The Veteran was afforded a VA C&P Examination in February 2011, at which time he reported that he swims at the YMCA but withdraws from social activities.  He also reported that he socializes with his daughter and two granddaughters and tries to attend their soccer and basketball games.  The Veteran also maintained his employment at the U.S. postal service for 30 years at which time he retired.  During the examination, the Veteran denied delusions, hallucinations, obsessive rituals, and homicidal/suicidal ideations.  However, the Veteran did note that over the last 40 years he has had fleeting thoughts of suicide, including the idea of jumping off a bridge, but he felt killing himself would be a disservice to the friends he lost in Vietnam.  On examination, he was well groomed, cooperative and attentive, with good judgment.  He had difficulty concentrating on tasks.  While the Veteran reported difficulty with his memory in the past few years, his memory was found to be normal.  The examiner described the Veteran's PTSD symptoms as manifesting through difficulty concentrating, hypervigilance, exaggerated startle response, panic attacks, insomnia, nightmares, flashbacks, and social avoidance behaviors.  

At a March 2015 VA C&P Examination the Veteran reported that he will sometimes go fishing by himself in addition to his swimming exercises.  He also reported attending group and individual therapy session but otherwise only associated with his daughter and two granddaughters.  During the examination, the Veteran denied delusions, hallucinations, obsessive rituals and homicidal/suicidal thoughts and ideations.  Throughout the examination, the Veteran did not display significant problems with thinking, communication, memory, or concentration.  The Veteran reported symptoms of depressed mood, anxiety, sleep impairment, and difficulty maintaining relationships.

The Veteran was provided another VA C&P Examination Report in May 2016 with an addendum opinion in June 2016.  The Veteran reported going fishing but not as much as at previous points in time as well as continuing to swim at the YMCA three times a week.  The Veteran only socializes with his daughter and granddaughter and keeps interactions with others to a minimum.  On examination, the Veteran was polite and cooperative but had an irritated affect, was adequately groomed, displayed logical goal oriented thinking, and was alert and oriented.  The Veteran reported symptoms of depression, anxiety, suspiciousness, near constant panic, sleep impairment, difficulty with relationships, impaired impulse control, disturbances in motivation, difficulty concentrating, and mild memory loss.  While the Veteran denied suicidal ideation, he admitted to past chronic passive suicidal ideation.  The examiner found the Veteran's symptoms with regard to work related impairment, attention, memory, and motivation to have manifestations to a severe extent. 

At a November 2016 medical consultation, the Veteran was found to exhibit PTSD symptoms of nightmares, intrusive memories, anxiety, depression, emotional numbing, temper problems, and exaggerated startle response.  The Veteran also reported feeling that life was sometimes not worth living; however, he was found to firmly contract for his own safety.  See November 2016 Addendum.  See also November 2016 Medical Certificate (noting that the Veteran has passive thoughts of suicide but his daughter and granddaughters give him reason to live). 

Group therapy notes from May 2011 through September 2016 reflect the Veteran as an active participant in group exercises, with no apparent obsessions, compulsions, or delusions.  At group therapy, the Veteran consistently exhibited symptoms of depression, avoidance behaviors, anger, and hypervigilance.

Accordingly, given the evidence of severe PTSD symptomatology productive of symptoms including anxiety; depression; chronic insomnia; isolating behaviors; flashbacks; avoidance behaviors; restricted affect; hypervigilance; exaggerated startle response; persistent passive suicidal ideation, and diminished social and occupational functioning, the Board finds that, the Veteran's PTSD at least as likely as not meets the criteria for a higher 70 percent rating from October 15, 2010, to May 18, 2016.  38 C.F.R. §§ 4.7, 4.130, DC 9411.  See also 38 U.S.C. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

However, at no time during the pendency of this claim have the criteria for a 100 percent rating for PTSD been satisfied or approximated.  See 38 C.F.R. § 4.130, DC 9411.  As the Federal Circuit held in Vazquez-Claudio, a claimant may only qualify for a given disability rating under the General Rating Formula by demonstrating the particular symptoms corresponding to that rating, or others of similar severity, frequency, and duration.  713 F.3d at 117.  The Federal Circuit made clear in this regard that in order to show that a symptom is equivalent in severity, frequency, and duration to a symptom listed in the General Rating Formula for a given rating, it is not sufficient that the symptom produce the level of occupational and social impairment associated with that rating.  See id. at 116-17.  Otherwise, a claimant "whose symptoms correspond[ed] exactly to a 30 percent rating" could be granted a 70-percent rating if it were shown that they affected most areas.  Id.  The Federal Circuit rejected this interpretation, holding that there must be an initial finding that the Veteran has one or more symptoms of similar severity, frequency, and duration to the symptoms specifically listed in the General Rating Formula for a given rating, and then, if that is established, an assessment of whether one or more of such symptoms produces the level of occupational and social impairment contemplated by that rating.  See id. at 117-118. 

Here, the Veteran has not manifested any of the symptoms listed in the criteria for a 100 percent rating, and the symptoms he does have are not equivalent in severity, frequency, and duration so as to preclude social and occupational functioning.  See id.  See also 38 C.F.R. § 4.130, DC 9411 (listing symptoms for the maximum 100 percent rating including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name).  Not only is there an absence of any of the symptoms associated with a 100 percent rating, but the clinical findings consistently show that the Veteran's thought processes and communication were normal, that he did not have persistent delusions or hallucinations, that he has been able to maintain normal personal hygiene, is oriented, and that his memory is no more than mildly diminished.  See 38 C.F.R. § 4.130, DC 9411. 

In order to warrant a 100-percent rating, the Veteran's PTSD symptoms must not only produce total occupational and social impairment, but must also be equivalent in severity, frequency, and duration to the symptoms corresponding to a 100 percent rating.  See Vazquez-Claudio, 713 F.3d at 116-17.  In other words, the Veteran's symptoms in and of themselves must be equivalent in severity, frequency, and duration to the symptoms listed for a 100 percent rating in order for this evaluation to apply; they cannot be bootstrapped into such equivalency by means of the functional impairment they allegedly cause.  See id. (rejecting the interpretation that symptoms corresponding to a 30 percent rating would warrant a 70 percent rating merely because it was found that they cause deficiencies in most areas). 

Alternatively, the evidence reflects that the Veteran's PTSD has not caused either total occupational or total social impairment, as he has maintained some social relationships.  See, e.g., June 2016 VA C&P Examination Report (acknowledging interpersonal relationships with his daughter and granddaughters); and he has been noted to be generally self-sufficient, independently functioning, cooperative, and exhibiting normal communication by VA examiners and health care providers.  See 38 C.F.R. § 4.130.  Accordingly, the criteria for a 100 percent schedular rating have not been satisfied or approximated during the pendency of this claim.  See id.

Entitlement to a total disability rating based upon individual unemployability due to service-connected PTSD, prior to December 19, 2016

Under 38 C.F.R. §  4.16 , a veteran may be entitled to a TDIU rating if: (1) the schedular rating is less than total; and (2) the veteran is "unable to secure or follow a substantially gainful occupation" due to service-connected disabilities. The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

To qualify for a TDIU, the veteran must have one service-connected disability that is rated at 60 percent or two or more service-connected disabilities, one of which must be rated at 40 percent or more, with a combined rating of 70 percent or more. 38 C.F.R. §  4.16 (a). Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.34 , 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (holding that the record must reflect a factor that places the veteran in a category separate from others with the same disability rating). Multiple disabilities that result from a common etiology are considered one disability for the purpose of determining entitlement to TDIU. 38 C.F.R. § 4.16 (a).  A TDIU claim presupposes that the service-connected disability is rated at less than 100 percent, and only asks for a TDIU due to "subjective" factors that the "objective" rating criteria does not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35   (1994).

 The veteran does not need to show 100 percent unemployability to show an inability to follow a "substantially gainful occupation."  38 C.F.R. § 3.340(a)(1); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A "substantially gainful occupation" is one "ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides"; it must earn "a living wage."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358-359 (1991).  The occupation must also earn "a living wage"-it must provide an "annual income that exceeds the poverty threshold for one person."  Faust v. West, 13 Vet. App. 342, 355-356   (2000); Moore (Robert), 1 Vet. App. at 358-359.   Marginal employment will not be considered substantially gainful employment." 38 C.F.R. §  4.16(a). 

The Veteran is service connected for PTSD at 70 percent.  With the Veteran's PTSD rating, he meets the schedular criteria for a TDIU.  38 C.F.R. §  4.16 (a). 

The Veteran worked as a letter carrier for over 30 years.  He last worked in 2004.  A May 2016 VA examiner concluded that the Veteran's PTSD symptoms impair his ability to work to a severe extent.  The Board finds that his symptoms have waxed and waned throughout the entire appellate period, but overall remain the same in terms of severity.  Resolving doubt in his favor, while the Veteran retains some ability to work, his service-connected PTSD has been sufficient to render him unable to obtain and maintain any form of "substantially gainful occupation" in accordance with his occupational background and education level.  As such, entitlement to a TDIU is granted from October 15, 2010, to December 18, 2016.


ORDER

Entitlement to an initial rating of 70 percent, but not higher, for PTSD from October 15, 2010 to May 18, 2016 is granted.

Entitlement to an initial rating in excess of 70 percent for PTSD from May 19, 2016, forward, is denied.

Entitlement to a TDIU due to solely to service-connected PTSD from October 15, 2010 to December 18, 2016 is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


